Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5-8, 13-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760) and the PG-Publication to Long et al (‘450).
Siliqi et al discloses a method and apparatus for seismic data acquisition including a streamer spread including plural streamers (Fig. 9, 930) that extend along 
	The differences between amended independent claims 1 and 13 and SIliqi et al is the claims (a) specify that the characteristic of the set of top sources is “defined by at least one of a number of sources, a shot point interval and a cross-line source separation” and (b) now specify that the cross-line source separation of the set of front sources or the set of top sources is determined based on streamer separation in the streamer spread.  As noted above, Siliqi et al suggests that the characteristic may be a different type of source and does not disclose the source/streamer separation relationship.
	Per difference (a), Tonnessen et al teaches (see Fig. 3 and paragraphs 0040-0047) a marine seismic data acquisition system and method that includes sets of seismic sources (302, 306, 308) with each set having different characteristics (i.e, frequency output, number of sources, source separation of sources in each set, etc.).  Further, Mensch et al also teaches (paragraph 0042 and 0045) a marine seismic data acquisition system and method that includes sets of seismic sources (106 and 110, 112) with each set having different characteristics (number of sources, shot point interval.) so as to facilitate an increase in the number of firings by reducing the number of sources.  

Therefore, in view of Tonnessen et al or Mensch et al, it would have been obvious to one of ordinary skill in the art to have modified the system/method of Siliqi et al by changing the number of sources and/or the shot point interval in the top sources to so as to increase common midpoint width and thus the effective width of the marine survey in addition to increasing the number of firings by reducing the number of sources and in view of Long et al it would have been obvious to one of ordinary skill in the art to separate the cross-line sources of the front or top sources by a separation distance based upon the streamer separation so as to improve subsurface sampling.  Claims 1 and 13 are so rejected.
	Per claims 2 and 14, see Tonnessen et al (see Fig. 3 and paragraphs 0040-0047).
	Per claims 3, 5, 15 and 17, see Mensch et al (paragraphs 0042 and 0045).
Per claims 6 and 18, Long teaches that varying (increasing) the cross-line source separation increases the subline coverage such that a larger portion of an area is surveyed in a reduced time.  It would have been obvious to one of ordinary skill in the art to have further modified Siliqi et al to thus, vary the cross-line source separation of either the front or top sources so as to increase the subline coverage so that a larger portion of an area is surveyed in a reduced time.  Claims 6 and 18 are so rejected.
Per claims 7, 8, 19 and 20, see Long et al (claim 1).
Per claim 22, see Siliqi et al, Fig. 9.

5.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760), as applied to claims 1, 3, 13 and 15 above, and further in view of the PG-Publication to Baardman (‘587).
	Per claims 4 and 16, Baardman teaches (see paragraph 0027) dithering sets of shot point intervals so as to overcome blended seismic data.  Therefore, in view of Baardman, to have modified the system and method of Siliqi et al by dithering sets of source shots point intervals would have been obvious to one of ordinary skill in the art so as to overcome blended seismic data.
 	
6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760), as applied to claim 1 above, and further in view of Hatteland (‘775).
 	Per claim 11, Hatteland teaches (see col., lines 25-32) that streamer depths between 5 and 30 meters is common in the art such that it would have been obvious to one of ordinary skill in the art to have utilized such depth for the Siliqi et al streamer spread.
	Per claim 12, note that in Fig. 2 of Hatteland curved streamers are shown.  In view of Hatteland, it is obvious to one of ordinary skill in the art that the Siliqi et al streamers would follow a curved path relative to the water surface because of the prevailing currents in the water.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification does not provide an enabling disclosure of the characteristic including all three of the number of sources, the shot point interval and the cross-line source separation for the top and front sources together.

Allowable Subject Matter
9.	Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.
 	Per the argument (1), it is noted that Long et al disclose the relationship between cross-line source separation and streamer separation.
	Per the argument (2), it is noted that the specification, although disclosing the characteristic defined by ONE of the number of sources, shot point interval and cross-line source separation does not provide support for a COMBINATION of the number of sources, shot point interval and cross-line source separation, as claimed in claim 10.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Strand et al, paragraph 0017.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl